                     UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                  No. CR 18-31
      Plaintiff,
      vs.                                  SUPPLEMENT NOTICE OF
GREG STEPHEN,                              OBJECTIONS
      Defendant.


      COMES NOW Defendant and supplements his request that the Court

reconsider the decision to impose a 180-year sentence.


      Defendant asserts that this sentence violates the Eight Amendment’s

protection against cruel and unusual punishment.


      Respectfully submitted,




      MARK C. MEYER AT0005269
      425 2nd Street SE, Suite 1250
      Cedar Rapids, Iowa 52401
      (319) 365-7529
      legalmail@markcmeyer.com

      CO-COUNSEL FOR DEFENDANT




                                                                            1
    Case 1:18-cr-00031-CJW-MAR Document 129 Filed 05/03/19 Page 1 of 2
                            CERTIFICATE OF SERVICE
 A copy of this document was served by  mail,  facsimile,  hand-delivery 
 electronic filing on this 5/2/2019 upon all counsel of record in this case.




                                                                                2
Case 1:18-cr-00031-CJW-MAR Document 129 Filed 05/03/19 Page 2 of 2
